Citation Nr: 0822193	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the left wrist with auto fusion, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
service-connected  residuals of liposarcoma, with status post 
right orchiectomy, urethrotomy, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's service-connected post-traumatic arthritis of 
the left wrist with auto fusion is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5214, which applies to claims involving ankylosis of the 
wrist.  He essentially contends that a higher rating is 
warranted.

Under DC 5214, ankylosis of the wrist warrants a 20 percent 
rating when in a favorable position in 20 degrees to 30 
degrees of dorsiflexion when affecting the minor extremity, 
as in this case.  With ankylosis in any other position, 
except favorable, a 30 percent rating is warranted when it 
affects the minor extremity.  With unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial 
deviation, a 40 percent rating is warranted when it affects 
the minor extremity.  Extremely unfavorable ankylosis will be 
rated as loss of use of the hand under DC 5125.  38 C.F.R. § 
4.71a, Diagnostic Code 5214.

The Board notes that neither examination report of record 
provides the specific findings needed so as to allow for 
rating his left wrist disability under the applicable 
criteria.  Therefore, a remand for a new VA examination is 
necessary.  

The veteran has also claimed entitlement to an initial 
compensable evaluation for service-connected  residuals of 
liposarcoma, with status post right orchiectomy, urethrotomy, 
and erectile dysfunction.  In this regard, the Board is 
required to consider whether there are separate and distinct 
manifestations of this service-connected disability that are 
not already compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  The veteran's current disability 
rating appears to contemplate only the right orchiectomy 
(removal of his right testicle), and the veteran has also 
been assigned a special monthly compensation for loss of use 
of a creative organ.  

The veteran appears to be seeking a 30 percent evaluation 
under 38 C.F.R. § 4.115b, DC 7524, for the status post right 
orchiectomy, as he contends that the radiation treatment for 
his liposarcoma destroyed his left testis.  However, the 
veteran has also claimed that he has requires at least four 
pads per day due to voiding dysfunction as a result of the 
urethrotomy, which would warrant a separate compensable 
rating.  On remand, the AMC should arrange for a through VA 
examination to determine whether increased ratings are 
warranted on these bases.  

The Board notes that it appears that the veteran's claims 
file was misplaced, and an attempt was made to reconstruct 
the information that was contained therein.  On remand, the 
AMC should request that the veteran identify any additional 
relevant VA or private medical records, as well as complete a 
release form that would allow VA to obtain Kaiser Permanente 
records that were identified by the veteran as relating to 
his treatment for liposarcoma.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should provide notice as 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). This notice should 
include the rating criteria for 
disabilities of the wrist listed under 38 
C.F.R. § 4.71a, DC 4215 (2007), and for 
disabilities of the genitourinary system 
listed under 38 C.F.R. § 4.115a, 4.115b, 
DCs 7522, 7524 (2007).

2.  The AMC should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for the disabilities at 
issue.  He should be provided with release 
forms and asked that a copy be signed and 
returned for each health care provider 
identified, to include Kaiser Permanente.  
When the veteran responds, the AMC should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the AMC should inform the veteran 
of the records that could not be obtained, 
including what efforts were made to obtain 
them.  

3.  The AMC should arrange for the veteran 
to undergo a VA examination to determine 
the severity of the service-connected 
post-traumatic arthritis of the left wrist 
with auto fusion.  The examiner should be 
asked to perform all necessary tests and 
studies, and all findings should be 
reported in detail. The examination report 
should specifically state the degree of 
disability present in the veteran's left 
wrist, to include clarifying whether there 
is unfavorable ankylosis in any degree of 
palmar flexion, or with ulnar or radial 
deviation.  

4.  The AMC should schedule the veteran 
for a VA urology examination to determine 
the current severity of the residuals of 
the veteran's liposarcoma.  The examiner 
should identify all residuals of the 
veteran's liposarcoma and should respond 
to the following:


(a)  The veteran has stated that he 
believes his left testis was destroyed as 
a result of radiation treatment for 
liposarcoma.  Please describe any 
impairment of the veterans left testis, 
including any functional limitation.  
Please expressly state whether the 
veteran's left testis is nonfunctioning, 
and, if so, provide the reason for that 
disability.

(b) The veteran has stated that he has a 
voiding dysfunction as a result of his 
urethrotomy.  Please examine the veteran 
and determine to what degree, if any, 
current voiding dysfunction is due to the 
urethrotomy or is otherwise residual to 
his liposarcoma or his treatment for 
liposarcoma.    

5.  Once the above-requested development 
has been completed, the claims must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




